PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,003,845
Issue Date: 16 Jun 2018
Application No. 15/097,713
Filing or 371(c) Date: 13 Apr 2016
Attorney Docket No: Q226052



:
:
:
:	DECISION ON PETITION
:
:




This is a decision on the petition pursuant to 37 C.F.R. 
§ 1.55(e) filed on July 15, 2021, to accept an unintentionally delayed priority claim to prior-filed foreign application number 10-2007-0125499.1  

The petition pursuant to 37 C.F.R. § 1.55(e) is DISMISSED.

It is noted a similar petition has been filed in child application number 15/975,369, a decision on which will be mailed under separate cover.  

On April 13, 2016, this application was deposited along with a properly executed Application Data Sheet (ADS), and the ADS contains a foreign priority claim to foreign application number 10-2007-0125449.  An application filing receipt was mailed on April 28, 2016, which sets forth, in pertinent part: “Foreign Applications for which benefit is claimed … REPUBLIC OF KOREA 10-2007-0125449.”  

A petition under 37 C.F.R. § 1.55(e) to restore the right of priority to a prior provisional application requires:

The priority claim under 35 U.S.C. 119(a) through (d) or (f), 365(a) or (b), or 386(a) or 386(b) in an application data sheet (§1.76(b)(6)), identifying the foreign application to which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing, unless previously submitted;

A certified copy of the foreign application, unless previously submitted or an exception in paragraph (h), (i), or (j) of this section applies;

The petition fee as set forth in §1.17(m); and,

A statement that the entire delay between the date the priority claim was due under this section and the date the priority claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

With this petition, a corrected/updated ADS, a certificate of correction and the associated fee, the petition fee, and both a statement of unintentional delay and a statement of facts that supports a finding that the entire period of delay is unintentional has been received.

To date, items (1), (3), and (4) above have been satisfied, and item (2) has not.

Regarding the second requirement, a certified copy of foreign application number 10-2007-0125499 has not been located in the electronic file, and it does not appear that any of the exceptions set forth in 37 C.F.R. §§ 1.55(h), (i), or (j) are applicable.

Any reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. § 1.55(e).” 

Any renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,2 hand-delivery,3 or facsimile.4  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.5

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.

Petitioner will note that 37 C.F.R. § 1.55(f)(3) sets forth, in toto:

If a certified copy of the foreign application is not filed within the time period specified paragraph (f)(1) of this section in an application under 35 U.S.C. 111(a) or within the period specified in paragraph (f)(2) of this section in an international application entering the national stage under 35 U.S.C. 371, and an exception in paragraph (h), (i), or (j) of this section is not applicable, the certified copy of the foreign application must be accompanied by a petition including a showing of good and sufficient cause for the delay and the petition fee set forth in §1.17(g).

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions




    
        
            
    

    
        1 Korean application number 10-2007-0125499 was filed on December 5, 2007.
        2 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        3 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        4 (571) 273-8300: please note this is a central facsimile number.  
        5 https://www.uspto.gov/patents/apply